In re: Elve Thomas, applying for writs of certiorari, prohibition and mandamus.
Writ denied. According to the return of the trial judge, the note of evidence attached thereto and our understanding of Articles 578, 579 and 761 of the Code of Criminal Procedure, there is no merit to this application.
DIXON, J.,
is of the opinion the writ should be granted. The minutes show the trial judge permitted an “oral motion to dismiss” the bill of information, fixing it for trial instanter, taking evidence and hearing argument. The evidence shows the applicant was never out of the jurisdiction of the court, was in business a short distance from the Courthouse and the trial prescribed under C.Cr.P. 578. ■